DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election without traverse of Invention I and IgGB of SEQ ID NO:10 without traverse, and species election without traverse of B. a binding domain comprising six CDRs of an Ig molecule (claim 20) on 30 September 2021 are acknowledged.  
Upon further consideration, the restriction requirement among the different IgGs (SEQ ID NO:9-12) set forth in the last Office Action (page 3) mailed on 8/20/2021 is withdrawn, and is replaced by a species election requirement. 
Applicant's species election without traverse of A. a canine IgG Fc region variant comprising amino acid substitutions A426Y and T286L on 22 November 2021 is acknowledged.  
Currently, claims 1-30 are pending, and claims 1, 3, 5, 6, 10, 11, 13, 16-20, 22 and 23 are under consideration. Claims 2, 4, 7-9, 12, 14, 15, 21 and 24-30 are withdrawn from further consideration as being drawn to a non-elected invention/species. 

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 11/19/2021, 9/10/2021, 7/28/2021, 7/13/2021, 6/9/2021 and 6/3/2021 are acknowledged and have been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application claims benefit of U.S. provisional applications 63/122,417 filed 12/07/2020; and 63/023,083, filed 05/11/2020, which is acknowledged.  

Specification 
Title 
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the elected claims are directed.  

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extenion of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 19, 22 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 20-27, of copending Application No. 16/733,105 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-8 and 20-27 of ‘105 application are directed to a polypeptide comprising a canine IgG Fc CH2 region variant, the CH2 region variant comprising an amino acid sequence that is at least 75% or 80% identical to the sequences of SEQ ID NO:1-4, respectively, and comprises at least one amino acid substitution selected from the specified amino acid positions including position 286 of a wild type canine IgG Fc (claims 1-8, for example); or a polypeptide comprising a canine IgG Fc region variant comprising an amino acid sequence that is at least 75% or 80% identical to the sequences of SEQ ID NO:9-12, respectively, and comprises at least one amino acid substitution selected from the specified amino acid positions including position 286 of a wild type canine IgG Fc (claims 20-27, for example); wherein the polypeptide has increased binding to canine FcRn than the corresponding wild type canine IgG Fc.  Each of SEQ ID NO:1-4 of ‘105 application has > 80% sequence identity to the corresponding region of the present SEQ ID NO:10 (elected); and SEQ ID NO:9-12 of ‘105 application are 100% identical to the present SEQ ID NO:9-12, respectively.  As such, the claims at issue are not patentably distinct from each other.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, 6, 10, 11, 13, 16-20, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for the recitation “A polypeptide comprising a canine IgG Fc region variant, or a canine FcRn-binding region thereof, wherein the polypeptide comprises at least one amino acid substitution at a position selected from the group consisting of: (i) a position that corresponds to amino acid position 286 of a wild type canine IgG; …” because it is unclear whether the molecule comprising at least one amino acid substitution at … position 286 (for example) of a wild type canine IgG in the polypeptide (“wherein the polypeptide comprises at least one amino acid substitution at … position 286 of a wild type canine IgG; …”) is the same as “a canine IgG Fc region variant, or a canine FcRn-binding region thereof” set forth in the preamble (due to “A polypeptide comprising …”).  The following is suggested: “wherein the canine IgG Fc region variant, or a canine FcRn-binding region thereof comprises at least one amino acid substitution at a position selected from the group consisting of: (i) a position that corresponds to amino acid position 286 of a wild type canine IgG; …”.  The claim is further indefinite and confusing for the recitation “wherein the polypeptide comprises at least one amino acid substitution at a position selected from” positions 286, 312, 426 and 436, “wherein the amino acid substitution that corresponds to amino acid position 286 … is selected from the group consisting of Tyr, Phe, Leu and Trp because it is unclear whether position 286 substitution is required; if yes, then it is unclear what “at least one” is meant, for example, does it mean besides 286 substitution?  If not, why is only position 286 substitution specifically defined here.  The metes and bounds of the claim, therefore, cannot be determined.  Claims 3, 5, 6, 10, 16, 17, 20 and 22 are similarly indefinite (for “wherein the polypeptide comprises …”, or alike).  
Claim 5 is indefinite and confusing for the recitation “comprising at least one additional amino acid substitution at a position selected from … (vii) amino acid position 286” because position 286 is already recited in claim 1, from which claim 5 is dependent; thus, position 286 substitution should not be “one additional amino acid substitution”.  Claim 6 is similarly indefinite.
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 19 is dependent from claim 1, and encompasses “at least 95%” variant of SEQ ID NO:9-12, respectively, wherein SEQ ID NO:9-12 represent the canine IgG A-D Fc, respectively.  While the specification discloses the variants of the canine IgG having the specific amino acid substitutions, no generalized % variant thereof meeting the limitations of the claim was identified or particularly described.  
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement."  “[A]pplicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563, 1111, 1116, 1117 (Fed. Cir. 1991). 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Sufficient description of a genus requires the disclosure of either (1) a representative number of species falling within the scope of the genus or (2) description of structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.  In the instant case, the specification merely discloses the variants of the canine IgG comprising the amino acid substitutions at the specific positions, wherein the majority of the variants are single or double mutations, and only one variant has triple amino acid substitutions (A426Y+Y436H+T286L), which functional activity (binding affinity to canine FcRn) seems varying (Table 3, for example).  Further, the specification does not provide the structure and functional relationship of the claimed polypeptide, therefore, it is not predictable either as to which 5% of SEQ ID NO:10 besides, the specified substitutions, can be further altered while retaining the desired functional properties (increased binding affinity to canine FcRn, for example).  As such, with the exception of SEQ ID NO:10 with said amino acid substitutions, the skilled artisan cannot envision the detailed chemical structure of the encompassed % variants of said polypeptide, therefore, conception is not achieved regardless of the complexity or simplicity of the method of making a % variant.  In view of the limited number of species disclosed (majority of one or two amino acid substitutions); the lack of description of structural features common to the members of the genus; and the lack of predictability, those of ordinary skill in the art would not have concluded that the applicant was in possession of the claimed genus of polypeptides based on disclosure of SEQ ID NO:10.  "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly,119 at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id.  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  
Therefore, only the polypeptides comprising the amino acid sequence of SEQ ID NO:10 with the specified amino acid substitutions, but not the full breadth of the claims (“at least 95% identity to …”) meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
11/24/21